Curia, per Frost, J.
This case was decided on the circuit, under an imperfect recollection of the case of the State vs. The Commissioners of New Town Cut, 2 Speers, 402, and the impression that that case supported the inference that the action for the recovery of the penalty for a default of road duty, accrued at the time the penalty was imposed by the Board of Commissioners. The case only decides that it is “ immaterial whether the fine was imposed, or the execution issued, within six months or not, provided the proceeding for enforcing the penalty was commenced within that timeand that was done by giving notice to the defaulter, to appear before the Board, and answer for the default. No proof was offered in this case of the time when the defendant was notified to appear and answer for the alleged default, so as to avoid the plea of the statute, by shewing that the proceeding was commenced within the limited time, for the recovery of the penalty sued for. A new trial is therefore granted.
O’Neall, Evans, Butler and Wardlaw, JJ» concurred.